
	

113 HR 2392 IH: For the relief of certain aliens who were aboard the Golden Venture.
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		1st Session
		H. R. 2392
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of certain aliens who were aboard the
		  Golden Venture.
	
	
		1.Adjustment of status for
			 certain aliens who were aboard the golden venture
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C. 1151), the Secretary of Homeland
			 Security shall adjust the status of each alien referred to in subsection (b) to
			 that of an alien lawfully admitted for permanent residence, if the
			 alien—
				(1)applies for such
			 adjustment;
				(2)has been
			 physically present in the United States for at least 1 year and is physically
			 present in the United States on the date the application for such adjustment is
			 filed;
				(3)is admissible to
			 the United States as an immigrant under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), except that, for the purposes of determining
			 admissibility under this paragraph, the grounds for inadmissibility specified
			 in paragraphs (4), (5), and (7)(A) and subparagraphs (A), (D), and (E) of
			 paragraph (6) of section 212(a) of the Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply; and
				(4)pays a fee
			 (determined by the Secretary of Homeland Security) for the processing of such
			 application.
				(b)Aliens eligible
			 for adjustment of statusThe adjustment of status provided for
			 under subsection (a) shall apply to the following aliens:
				(1)Zhang Xue
			 Feng.
				(2)Zhu Zhai
			 Yong.
				(3)Shi Gong.
				(4)He Ar Ming.
				(5)Dong Su Gi.
				(6)Zhou Xin
			 Siong.
				(7)Zheng Shi
			 Ji.
				(8)Liu Bao
			 Jin.
				(9)Lin Yeng
			 Ming.
				(10)Zou Xue
			 Can.
				(11)Yong Lu
			 Xue.
				(12)Liu Jia
			 Wen.
				(13)Cheng Son
			 Ching.
				(14)Chen Xue
			 Dian.
				(15)Dek Fun
			 Lin.
				(16)Wang Dar
			 Hua.
				(17)Chung Seng
			 Chow.
				(18)Lin Rui
			 Kang.
				(19)Dong Sou
			 Xing.
				(20)Ni Zhou
			 Hua.
				(c)Offset in number
			 of visas availableUpon each granting to an alien of the status
			 of having been lawfully admitted for permanent residence under this section,
			 the Secretary of State shall instruct the proper officer to reduce by 1, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth under
			 section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such Act (8
			 U.S.C. 1152(e)).
			(d)Application of
			 Immigration and Nationality Act provisionsThe definitions
			 contained in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall
			 apply in the administration of this section. The fact that an alien may be
			 eligible to be granted the status of having been lawfully admitted for
			 permanent residence under this section shall not preclude the alien from
			 seeking such status under any other provision of law for which the alien may be
			 eligible.
			
